IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 98-30633
                            Summary Calendar


                              ALICE DAVIS,

                                                   Plaintiff-Appellant,

                                 versus

NOVARTIS CROP PROTECTION, INC., Substituted Party for Ciba-Geigy
                          Corporation,

                                                    Defendant-Appellee.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                             (96-CV-7541)


                              May 21, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Alice Davis appeals the district court’s grant of summary judgment

for Novartis Crop Protection, Inc. (“Novartis”) in her employment

discrimination suit.     Davis contends that (1) her claim was timely

because the alleged discrimination constituted a continuing violation,

(2) the Louisiana Human Rights Act prohibits employers from firing an

employee based on that individual’s political beliefs, and (3) the

district court erred in finding insufficient evidence to show that

Novartis’ reasons for taking adverse action against her were pretextual.



   *
     Pursuant to 5th CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5th CIR. R. 47.5.4.
     Davis, a black female and member of the city council, worked at

Novartis as a communications clerk from 1990 until she was fired in

1996. During that six year period, Davis applied for and was denied

seven promotions. Ten days prior to the day she was fired, Davis had

voted for a sales tax which Novartis opposed. Davis claims that she was

denied promotions and eventually fired due to her race and her

involvement in local politics.

     The district court held that because Davis filed her first

complaint with the Louisiana Commission on Human Rights on August 6,

1996, all of her claims are time barred except those arising from the

June 1996 failure to promote and the July 30, 1996 firing. The court

also found that “political discrimination” is not prohibited by either

Title VII or the Louisiana Human Rights Act. While there is a Louisiana

statute that proscribes discrimination on the basis of political

activity, the district court held that the plaintiff did not provide

sufficient evidence on that claim to survive summary judgment. Finally,

with respect to her Title VII race claim, the court held that Davis had

failed to provide sufficient evidence to rebut Novartis’ reasons for not

promoting, and eventually firing her.

     This Circuit reviews a district court's grant of summary judgment

de novo, applying the same standard as the district court. See Ellison

v. Connor, 153 F.3d 247, 251 (5th Cir. 1998). Summary judgment evidence

should be viewed in the light most favorable to the party opposing the

motion and is proper only when it appears that there is no genuine issue

of material fact.   See Fed.R.Civ.P. 56(c);    Eastman Kodak v. Image


                                   2
Technical Services, 504 U.S. 451, 456-58 (1992); Ellison, 153 F.3d at

251.

I.     Continuing Violation

       To circumvent the time bar to her claim, Davis must show that the

alleged discrimination constituted a continuing violation entitling her

to have the limitations period equitably tolled.          The continuing

violation theory applies “if the plaintiff can show a series of related

acts, one or more of which falls within the limitations period.” Messer

v. Meno, 130 F.3d 130, 134 (5th Cir. 1997) cert. denied, 119 S. Ct. 794

(1999). Under this theory, the limitations period may be extended if

the discriminatory practices are of such a nature that they may not

appear to be discriminatory except when viewed over a period of time.

See id. at 135; Glass v. Petro-Tex Chem. Corp., 757 F.2d 1554, 1561

(5th Cir. 1985). In determining whether the discrimination constitutes

a continuing violation, the court should consider the subject matter and

frequency of the discrimination, as well as the degree of permanence of

the discriminatory act. See Waltman v. International Paper Co., 875
F.2d 468, 475 (5th Cir. 1989). The question is whether “the act [has]

the degree of permanence which should trigger an employee’s awareness

and duty to assert his or her rights.”        Id.

       In this case, the district court correctly held that the continuing

violation theory does not apply. Each of the seven denials of promotion

over a six year period was marked by the type of permanence that should

have alerted Davis to the alleged discrimination and the need to assert

her rights.

II.    Political Discrimination


                                     3
     Davis next contends that the Louisiana Human Rights Act prohibits

discrimination based on political beliefs because it includes the word

“creed” in addition to race, color, sex, age, disability and national

origin. La. R.S. 51:2231 et seq. She argues that because “creed” is

defined   as   belief,   political       beliefs   should   be    protected.

Alternatively, Davis points to another Louisiana statute which

specifically   prohibits   discrimination      based   on   the   employee’s

participation in politics. See La. R.S. 23:961. In addressing this

claim, the district court did not err in finding that Davis had produced

insufficient evidence to show that Novartis fired her because of her

political views.    The only evidence Davis produced was her own

conclusory allegation that because she was fired soon after she voted

for a sales tax which Novartis opposed, they must have acted based on

her political activity.     Thus, even were we to conclude that the

Louisiana Human Rights Act proscribes political discrimination, Davis’

claim would fail because she did not provide sufficient evidence.

III. Sufficiency of Rebuttal Evidence

     Finally, Davis argues that the district court erred in concluding

that she failed to produce sufficient evidence to rebut Novartis’ non-

discriminatory reasons for firing her. Under the framework established

in McDonnel-Douglas v. Green, a plaintiff must prove a prima facie case

of discrimination in order to create a rebuttable presumption of

discrimination. 411 U.S. 792, 801 (1973). The burden of production

then shifts to the defendant to provide a non-discriminatory reason for

its actions. See id. at 802. If the employer satisfies its burden, the

presumption disappears, and the plaintiff must prove that the employer’s


                                     4
explanation was merely pretext for discrimination. See id. at 804.

After a careful review of the record, we hold that the district court

did not err in finding that Davis failed to produce sufficient evidence

to prove that Novartis’ proffered reasons were pretextual.

     For the foregoing reasons, the judgment of the district court is

AFFIRMED. The district court did not err in finding that Davis failed

to present any genuine issue of material fact which would preclude

summary judgment.

     AFFIRMED.




                                  5